 fIn the Matter of CHRYSLER CORPORATION, EMPLOYERandAMALGAMATEDPLANT GUARDS LOCAL No. 114,, UNITED PLANT GUARD WORKERS OFAMERICA, PETITIONERCase No. 7-RC-228.-Decided September3,1948DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Detroit,Michigan, before Harry N. Casselman, hearing officer.The hearingofficer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed, except as noted below.'Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization named below claims to represent em-ployees of the Employer.3.The question concerning representation :The Employer refuses to recognize the Petitioner as the exclusivebargaining representative of the Employer's plant-protection em-ployees unless and until the Petitioner has been certified by the Boardin an appropriate unit 2The Employer asserts that the Petitioner is not eligible to representits plant-protection employees because of the proscription containedin Section 9 (b) (3) of the Act. Section 9 (b) (3) provides, amongother things, that "no labor organization shall be certified as the repre-sentative of ... guards if such organization admits to membership,or is affiliated directly or indirectly with an organization which admitsto membership, employees other than guards."1The hearing officer rejected the Employer's proffered exhibit of minutes of a December19, 1947, meeting of Local No.114. UAW-CIO.We believe this exhibit should have beenreceived.We hereby reverse the ruling of the hearing officer and admit the exhibit, whichis in the rejected exhibit file,into evidence.We have considered this exhibit in decidingthe case.YThe Employer and Local114, UAW-CIO,entered into a contract in 1947, to expire May15, 1949,covering the Employer's plant-protection employees at most of its plantsTheUAW disclaims any rights under this contract and the Employer does not assert it, nor dowe find it to be, a bar.79 N. L.R. B., No. 67.462 CHRYSLERCORPORATION463Until February 17,1948, Local 114, UAW-CIO, chartered for theexclusive purpose of representing plant guards, represented plant-protection employees of the Employer.On that date, Local 114,together with other UAW locals representing plant guards,disaf-fiiliatedfrom the UAW, and formed a separate international union,called.Plant Guard Organizing Committee (herein called PGOC),affiliated directly with the CIO.On June 2, 1948, however, followingthe Board's decision inGeneral Motors Corporation, Cadillac MotorCar Division;in which the Board found that Local 114, PGOC, was',affiliated indirectly with organizations which admit to membershipemployees other than guards," the locals comprising the PGOC votedto disaffiliate entirely from the 070.This was formally accomplishedby returning the CIO charter, and adopting the name of UnitedPlant Guard Workers of America (herein called UPGWA).James C. McGahey, president of Local 114, UPGWA, the Peti-tioner, and of its international, testified that there isnoconnectionbetween the UPGWA and any other labor organization. None of theevidence adduced by the Employer is sufficiently strong to rebutMcGahey's testimony.4We find, therefore, that the Petitioner is neither directly nor indi-rectly affiliated with any other organization, and that it acted rea-sonably to comply with the terms of the amended statute. It is,'accordingly, qualified, within the meaning of Section 9 (b) (3) ofthe Act, to represent plant guards.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner seeks a single unit of plant-protection employees(plant patrolmen and fire marshals) at 12 of the Employer's plants,all located in and about Detroit, Michigan.Alternatively, the Peti-tioner indicated its willingness to represent the employees, at eachplant in a separate unit.The Employer, although making no unit277N L R B 1029 See alsoMatter of Sciienley Distilleries,77 N. LR. B. 468.4The Employer urges that the Board apply the principles'enunciated in unfair laborpractice cases involving company-dominated unions to this case,arguing that the Petitioner"is nothing more than a thinly disguised re-embodiment of a union that the law forbids theBoard to certify"Unlike successors to "company unions," which are continuations oforganizations illegally conceived or illegally supported and dominated,the plant-protectionlocals ofthe UAW-CIO were legal when formed,and remaihed legal,even after the passageof the amendments to the Act.All that Section 9 (b) (3) did was to preclude the Boardfrom certifying aunion as the representative of guards if it already represented otheremployees,or was affiliated directly or indirectly with an organization that representedother employees.We do not believe,therefore,that the same criteria applicable in 8 (a)(2) cases should be used here. 464DECISIONSOF NATIONALLABOR RELATIONS BOARDcontention at the hearing, asserted in its brief that a separate unitat each plant was appropriate.The plant patrolmen perform the ordinary functions of plantguards.The fire marshals,, among other duties, "make inspectionpatrols throughout the plantsfor the purpose of assuring adherence tosafety rules and see that employees refrain from smoking in firerestricted o4areas I . . . The firemarshals . . . are carried on theplant-protection department pay roll and are an integral part of thatdepartment." 5 It is clear, and we find, that both the plant patrolmenaid the fire marshals are "guards" within the meaning of the amendedAct.The' most 'recent contract between the Employer and Local 114,UAW-CIO, covered employees in all the plants that the Petitionernow seeks,6 and some others.Ten of the plants are within the Cityof Detroit, one, the Marysville plant, is 55 miles from Detroit, andanother, the Dodge truck plant, is 2 miles from the Detroit city limits.The Board originally found appropriate separate units of plantpatrolmen at each of the Employer's plants. In one of a series ofcases in which it so found, the Board, however, said, in 1'1)42: 7"If, after certification, the Company objects to bargaining withthe Union upon a multiple plant basis covering plant-protectionemployees at the several plants for which the Union may be cer-tified, we will entertain for consideration at that time a motionto consolidate any certifications previously issued and to includewithin a single bargaining unit employees at all plants of theCompany which have designated the same bargaining agent."Such action was later taken by the Board, and subsequent contractsreveal that the parties' bargaining practice has not been on a plant-by-plant basis.In another case, the Board found one unit appropriatefor fire marshals at all plants of the Employer which employed then-1.8The record reveals that a Commissioner of Plant Protection, locatedat the Detroit Highland Park plant, is in charge of all plant pro-tection employees.' In addition, the wages, hours and working con-ditions are the same, in all the plants, except that the Marysville planthas a slightly lower wage scale.' 'In view of the uniformity in working conditions for all plant-pro-tection employees of the Employer, the bargaining history on a mul-tiple-plant basis and the-close proximity of the 12 plants involved, we5Matter of Chrysler Corporation,58 N L R. B 7006The Petitionerseeksonly the Michigan plants of the Employer : the contract also coveredsome plants outside of Michigan7Matter of Chrysler Corporation,46 N L R P. 411._8See footnote 5,supra. CHRYSLER CORPORATION465believe that a single multiple-plant unit as requested by the Petitioneris appropriate.We find, accordingly, that all plant-protection patrolmen 'and firemarshals of the Employer employed at the following Mi :higan plants,excluding supervisors as defined in the Act, constitute zi unit appro-priate for purposes of collective bargaining within the ineanulg ofSection 9,(b) of the.Act: Marysville. Chrysler Highland Park, , Dodge.Main, Dodge Forge, Dodge Truck, Amplex, Jefferson-Kercheval, JohnR. Storage, Desoto-Wyoming, McKinistry Storage, Plymouth Plant,and Dodge-Lynch Road.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not latef than 30days from the date of this-Direction, under the direction and super-vision of the Regional Director for the Seventh Region, and subjectto Sections 203.61 and 203.62 of National Labor Relations Board Rulesand Regulations-Series 5, among the employees in the unit foundappropriate in paragraph 4, above, who were employed during thepay-roll period immediately preceding the date of this Direction,including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, but exclud-ing those employees who have since quit or been discharged for causeand have not been rehired or reinstated prior to the date of the elec-tion, and also excluding employees on strike who are not entitled toreinstatement, to determine whether or not they desire to be repre-sented by Amalgamated Plant Guards Local No. 114, United PlantGuard Workers of America, for the purposes of collective bargaining.